FILED
                                                                        JUNE 11, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

 In the Matter of the Marriage of              )
                                               )         No. 36823-8-III
 TIMOTHY N. THOMPSON,                          )
                                               )
                      Respondent,              )
                                               )
        and                                    )         UNPUBLISHED OPINION
                                               )
 CHERIE B. THOMPSON,                           )
                                               )
                      Appellant.               )

       KORSMO, J. — Cherie Thompson appeals from an order confirming the amount

owing for uninsured medical expenses under the child support order entered following

the dissolution of her marriage to Timothy Thompson. By agreement of the parties, we

reverse the amount owing.

                                          FACTS

       Little need be said about the facts of this case. The couple dissolved their

marriage in 2013; they had one child together. The support order required the father to

pay all for all the child’s uninsured medical costs and 75 percent of costs incurred by

extraordinary or catastrophic events, with the mother paying the remaining 25 percent.

Mr. Thompson subsequently brought an action to collect unpaid extraordinary medical
No. 36823-8-III
In re Marriage of Thompson


expenses. Ms. Thompson defended by contending she did not owe anything because Mr.

Thompson recently experienced a significant increase in income.

       After reviewing the evidence, the trial court ordered Ms. Thompson to pay Mr.

Thompson $3,500 to constitute her required share of qualifying costs. Ms. Thompson

timely appealed to this court; both parties represented themselves in this appeal. A panel

considered the matter without conducting oral argument.

                                        ANALYSIS

       Ms. Thompson raises two issues: (1) the amount she owes Mr. Thompson for

extraordinary costs, and (2) whether the court should have modified the support order.

Mr. Thompson concedes the first issue and the second is not properly before us.

       Amount Owed to Mr. Thompson

       Ms. Thompson claims that her share of the extraordinary medical expenses totals

only $2,059.24. Mr. Thompson concedes error and agrees this amount is appropriate.

We accept Mr. Thompson’s concession and remand this matter to the trial court to correct

the judgment.

       Child Support Modification

       A child support order may be modified when there has been a substantial change in

circumstances. RCW 26.09.170. The statute provides a streamlined procedure to adjust

the child support order to fit the parties’ current situation. In re Marriage of Morris, 176
Wash. App. 893, 901, 309 P.3d 767 (2013). To initiate modification proceedings, the

                                             2
No. 36823-8-III
In re Marriage of Thompson


moving party must file a petition and worksheets pursuant to RCW 26.09.175(1). This

also requires the completion of the court-approved worksheet service upon the respondent

of a summons, copy of the petition to modify the child support order, and copies of the

worksheets. RCW 26.09.175(2). The trial court may then hold hearings to review the

information each party submits to determine whether a modification is warranted. Morris,
176 Wash. App. at 901.

       While Ms. Thompson argues the court should have modified the child support

requirements to account for Mr. Thompson’s increased income, she did not follow the

statutory modification procedure. The trial court did not err by declining to address her

modification argument.

       Reversed and remanded to enter appropriate medical expenses award.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                             _________________________________
                                                     Korsmo, A.C.J.

WE CONCUR:



_________________________________            _________________________________
      Fearing, J.                                    Siddoway, J.


                                             3